Citation Nr: 1741387	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  02-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertensive vascular disease, to include as secondary to service-connected disability.

2.  Entitlement to an initial rating in excess of 10 percent for internal derangement of the right knee, with degenerative changes.

3.  Entitlement to an initial rating in excess of 10 percent for internal derangement of the left knee, with degenerative changes.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In September 2006, the Veteran provided testimony at a video conference hearing.  A transcript of the hearing is of record.

In December 2008, the Board denied entitlement to service connection for hypertension and also denied ratings in excess of 10 percent for service-connected right and left knee disabilities.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  A May 2010 Joint Motion for Remand requested that the Court vacate the Board's decision and remanded the case for readjudication in compliance with the directives specified.  A May 2011 Order granted the Joint Motion.

In October 2010, the Board remanded the claims for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertensive vascular disease and of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's internal derangement of the right knee with degenerative changes is not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula. 

2.  The Veteran's internal derangement of the left knee with degenerative changes is not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 10 percent for internal derangement of the right knee with degenerative changes are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260 (2016).

2.  The criteria for a disability rating higher than 10 percent for internal derangement internal derangement of the left knee with degenerative changes are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

The Veteran's right and left knee disabilities have been rated by the RO under Diagnostic Codes 5003-5260.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here.  Under that Code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
 9-2004 (69 Fed. Reg. 59988 (2004)).

Concerning the range of motion findings of the joints at issue, the Board notes that the VA examination reports of record do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet.App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Moreover, there is no indication on the VA examination of record that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examination that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

On VA examination in May 2001, the Veteran was observed to be normally moving around the examining room.  He could not hop on either foot, heel or toe walk or squat or rise.  He could forward bend his knees to 45 degrees, extend to 5 degrees and laterally flex to 10 degrees.  Straight leg raising was negative, bilaterally.  While supine, the range of motion of the right knee was +5 to 120 degrees and of the left knee was +10 to 120 degrees.  There was tenderness, pain on motion and positive crepitus of both knees.  There was no instability.  X-rays of the knees were minimally positive.    

On VA examination in January 2005, the Veteran was observed to be wearing bilateral knee braces.  Examination of the right knee showed pain, soreness and tenderness throughout range of motion.  Right knee motion was from 0 degrees to 130 degrees, repeated with no changes, but with mild to moderate pain throughout.  There was no redness, heat, guarding or ankylosis.  The knee was stable to medial, lateral and anterior/posterior testing.  McMurray's test was negative.  Left knee also showed pain, soreness and tenderness to palpation.  Left knee motion was from 0 to 120 degrees.  There was tenderness over the patellar tendon where it was repaired.  Some slight crepitation was noted.  There was mild to moderate pain with active and passive motion.  Motion was without resistance and repeated without any change.  There was no redness, head, guarding or ankylosis noted.  The left knee was stable to medial, lateral and anterior/posterior testing.  McMurray's test was negative.  

On VA examination in November 2010, the Veteran reported having constant pain in both knees with flare-ups of knee pain with standing, sitting or walking more than 200 feet.  He used a stabilizing brace on both the right and left knees approximately 6 to 10 times a month.  He reported that both knees will give way and lock 2 to 3 times a month.  He had not fallen though in the past 2 to 3 years.  Physical examination of the knees did not reveal any tenderness, warmth, or redness, and there was no swelling.  Lachman's test and McMurray test were negative, bilaterally.  The Veteran's station and gait was normal without assistive devices.  Flexion of the right knee was to 122 degrees with pain on termination.  Extension was to 0 degrees.  Left knee flexion was to 120 degrees with pain on termination.  Extension was to 0 degrees.  Three repetitions of both knees did not change the measured range of motion because of pain, fatigue, weakness, incoordination or endurance.  X-rays of both knees revealed changes consistent with degenerative arthritis.    

On VA examination in September 2016, the Veteran reported increased pain in both knees since last VA examination.  He described constant pain and throbbing which was worse with activity.  He denied any surgeries or injections to the knees.  He reported that his knees give out with any extended walking.  He did not report any flare-ups of either knee.  He felt limited with squatting/kneeling or any long standing or walking.  

Flexion of the right knee was to 130 degrees.  Extension was to 10 degrees.  Pain was exhibited on both flexion and extension.  There was evidence of pain on weight bearing.  There was tenderness on palpation along medial and lateral sides of the right knee joint.  There was objective evidence of crepitus.  Flexion of the left knee was to 125 degrees.  Extension of the left knee was to 10 degrees.  Pain was exhibited on both flexion and extension.  There was tenderness on palpation along medial and lateral sides of the left knee joint.  There was objective evidence of crepitus on both knee joints.  With regard to both knees, the Veteran was able to perform repetitive use testing with at least three repetitions without additional functional loss or range of motion after three repetitions.  The examiner stated that there was insufficient evidence or objective exam findings that would provide a reliable prediction of decreased functional ability during flare-ups or when the joint is used repeatedly over a period of time.  There was interference with squatting/kneeling.  Muscle strength was 4/5 for each knee.  There was no muscle atrophy.  There was no ankylosis of either knee.  There was no history of recurrent subluxation or lateral instability of either knee.  There was no history of recurrent effusion.  There was no joint instability of either knee.  The Veteran did not have or have a history of recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran never had a meniscus condition.  He used soft knee braces for support and stability.  Diagnostic tests showed degenerative arthritis of both knees.                    

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial evaluation in excess of 10 percent is not warranted for either right or left knee as the Veteran did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees on any of the VA examinations of record.  Accordingly, higher initial ratings are not warranted under Diagnostic Codes 5260 or 5261. 

While VA examiners did note the Veteran's complaints of pain in both knees, these complaints have not been shown to result in additional functional impairment that would result in the limitation of motion to a level contemplated by a rating in excess of 10 percent for either knee. 

Thus, while the Veteran experiences pain, the Board finds that the 10 percent evaluation assigned for each knee adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his right and left knee disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). Therefore, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

While the Veteran's has reported locking and instability of both knees, there is no objective medical evidence of recurrent subluxation or lateral instability of either knee at any time during the appeal period.  Although the VA examination reports note the Veteran's use of knee braces, the Board points out that the prescription of a knee brace does not, by itself denote knee instability.  The Board finds the objective evidence to be more probative than the Veteran's statements regarding such locking episodes. Therefore, a rating under Diagnostic Code 5257 for either knee is not appropriate in this matter.

The Board has also considered other diagnostic codes to determine if a higher evaluation is warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum. Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.


Thus, the claims for initial ratings in excess of 10 percent for internal derangement of the right and left knees with degenerative changes must be denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for internal derangement of the right knee with degenerative changes is denied.

Entitlement to an initial rating in excess of 10 percent for internal derangement of the left knee with degenerative changes is denied.
 

REMAND

While the Board regrets further delay, the Veteran's claims for service connection for hypertensive vascular disease and entitlement to a TDIU must be remanded once again for further development.

In its October 2010 remand, the Board requested that the Veteran be scheduled for a new examination with respect to the hypertensive vascular disease issue.  Significantly, while a January 2005 VA hypertension examination was of record, the examiner did not address whether the Veteran's hypertension was aggravated by a service-connected disability.  On further examination, the examiner was requested to specifically address the question of aggravation.

A November 2010 opinion was provided by a VA examiner.  The examiner provided a negative nexus opinion with respect to the claim on a direct and secondary basis, to include aggravation.  The examiner did provide a rationale for the claim on a direct incurrence basis.  However, the examiner did not provide a rationale for the negative opinion on a secondary basis, to include aggravation.  Therefore, this issue must once again be remanded for further VA opinion.   

The Board notes that the claim for entitlement to a TDIU is inextricably intertwined with the claim for service connection for hypertensive vascular disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, a remand is required regarding TDIU for readjudication after the intertwined issue on appeal has been developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Forward the Veteran's claims file, to an appropriate examiner for a records review and request that he or she provide an opinion with respect to the etiology of the Veteran's hypertensive vascular disease, to include as secondary to service-connected disability. 

The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

The examiner should offer the following opinions:

Is it as least as likely as not (50 percent or greater probability) that the Veteran's hypertensive vascular disease is caused by a service-connected disability? 

Is it as least as likely as not (50 percent or greater probability) that hypertensive vascular disease is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability? 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A complete rationale must be given for all opinions and conclusions expressed.  

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  The AOJ should also undertake any other development it determines to be indicated.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


